Citation Nr: 0208013	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-15 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for 
degenerative arthritis of the cervical spine, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Board remanded this case to the RO in March 
2001 to schedule a hearing before a member of the Board at 
the RO.  No hearing was conducted and the case was returned 
to the Board.  In October 2001, the Board again remanded the 
case to the RO to schedule a hearing before a member of the 
Board.  The veteran failed to appear for the scheduled 
hearing and has not shown good cause for his failure to 
appear for the hearing.  Accordingly, the case has again been 
returned to the Board for consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The limitation of motion of the cervical spine is no more 
than mild.

3.  The veteran's complaints of pain represent moderate 
limitation of motion.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
degenerative arthritis of the cervical spine are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5290, 5293 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

In a rating decision in September 1970, service connection 
for degenerative arthritis of the cervical spine was granted 
with a 10 percent disability rating assigned.  A rating 
decision in July 1980 increased the disability rating to 20 
percent.  The 20 percent rating has remained in effect since 
that time.

The report of a VA examination, dated in May 1999, notes the 
veteran indicated he had pain in the area of the shoulders 
but other areas were also effected.  The report notes that 
during the interview the veteran appeared comfortable, there 
was no significant guarding of movement, and he moved his 
neck freely.  Range of motion was decreased with extension 
and flexion to 50 degrees, lateral rotation to 40 degrees 
bilaterally, and lateral bending to 30 degrees bilaterally.  
Rotation was slightly painful at the end of range.  Neck 
compression in extension was not painful.  There was normal 
range of motion of the scapula and upper extremities.  There 
were no gross motor or sensory deficits detected in the upper 
extremities.  On palpation of the tissues around the neck, 
scapula, and shoulder areas, there were a few trigger points 
along the medial upper borders of the scapulae.  The report 
notes that a 1996 VA X-ray showed evidence of degenerative 
joint disease extending from C3-6.  A May 1999 VA X-ray 
report notes marked kyphosis centered at C4-5 with disc space 
narrowing from C4-6.  Anterior osteophyte formation was 
present.  The impression was minimal progression of 
degenerative chronic changes as compared to 1996.  The 
examination report notes the diagnosis was that the 1996 VA 
cervical spine X-ray revealed degenerative joint disease and 
that current X-rays may reveal progression.  The report also 
notes that the veteran had a history of pain in many other 
areas of the body that appeared to be due to myofascial pain 
syndrome (fibromyositis).  

The veteran presented testimony at a personal hearing at the 
RO in August 2000.  The veteran testified that he had good 
and bad days with his neck.  He indicated that on some 
mornings he had to hold his head to stand because it was so 
painful.  He indicated this occurred once every two or three 
months.  He indicated that he was in constant pain and that 
he sometimes wore a brace when he felt like his neck was in a 
more pronounced state of stiffness.  He also indicated that 
every once in a while he had trouble sleeping because of his 
injury.  The veteran testified that at times he could not 
move his head and it hurt.  He also testified he did not have 
numbness in his arms.  

In September 2000, the RO received VA medical records, dated 
from April 1998 to August 2000.  Review of the records 
indicate general medical treatment, including assessment and 
treatment of possible fibromyalgia.  A November 1998 VA 
clinical record entry notes the neck was supple.  A July 1999 
VA clinical record entry notes there was no muscle tenderness 
of the neck.  The veteran could extend his arms against force 
without difficulty or pain.  Cervical mobility was good.  A 
June 2000 VA clinical record entry notes the neck was supple 
with full range of motion.  


Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  The VCAA is liberalizing 
and are therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The record reflects that the veteran was informed of the 
requirements for a grant of the benefits sought in the July 
1999 statement of the case and the September 2000 
supplemental statement of the case.  The statement of the 
case and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations and that the evidence did not warrant 
allowance of the benefit sought.  Therefore, the veteran was 
advised of the evidence necessary to substantiate his claims.  
The veteran has received a VA examination.  The veteran has 
indicated he received VA medical treatment and records of 
that treatment have been obtained and associated with the 
claims folder.  Neither the veteran nor his representative 
has identified additional relevant evidence of probative 
value that has not already been sought and associated with 
the claims file.  Accordingly, the facts relevant to this 
claim have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA.  

All evidence of record pertaining to the history of the 
service-connected disability(s) has been reviewed.  Nothing 
in the historical record would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Additionally, this case does not present any 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability(s).  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2001) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2001).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2001).  

The criteria of Diagnostic Code 5003 for degenerative 
arthritis (hypertrophic or osteoarthritis) provide that 
disability due to arthritis is rated based on limitation of 
motion of the joint affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).

Under the criteria of Diagnostic 5290, entitled "Spine, 
limitation of motion of, cervical," a 10 percent disability 
rating is warranted for slight limitation of motion, a 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 30 percent rating is warranted 
for severe limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).

VA clinical records indicate that the veteran has possible 
fibromyalgia.  The May 1999 VA examination report notes the 
veteran had a history of pain that appeared to be due to 
myofascial pain syndrome (fibromyositis).  However, the 
veteran is service connected for degenerative arthritis of 
the cervical spine.  Therefore, only the symptoms of the 
veteran's cervical spine or neck disability may be considered 
in assessing the service connected disability.  38 C.F.R. 
§ 4.14 (2001).

The veteran is service connected for degenerative arthritis 
of the cervical spine.  The May 1999 VA examination report 
notes degenerative joint disease or degenerative changes of 
the cervical spine.  Arthritis is rated based on limitation 
of motion of the joint affected.  VA clinical records, dated 
in July 1999 and June 2000, note that the motion of the neck 
was good or full.  The May 1999 VA examination report notes 
that range of motion was decreased with lateral rotation to 
40 degrees bilaterally and lateral bending to 30 degrees 
bilaterally.  The examination report only notes motion was 
slightly painful at the end of rotation.  This represents 
slight restriction or limitation of these motions.  Extension 
and flexion were both to 50 degrees which does not represent 
loss of these motions of the cervical spine.  Therefore, the 
overall loss of motion of the cervical spine shown in the 
medical evidence is no more than mild.  

The veteran testified at his August 2000 hearing that at 
times he had significant pain and was unable to move his 
head, and he would have to hold his head to stand.  He also 
testified that he always had pain and that sometimes he wore 
a brace.  As noted, the July 1999 and June 2000 VA clinical 
records show that motion of the neck was good or full, and 
the May 1999 VA examination report notes motion that is at 
most slightly limiting.  Since the veteran's pain complaints 
represent additional limitation of function and motion, the 
pain complaints due to degenerative arthritis represent 
moderate limitation of motion.  This is consistent with the 
disability rating currently assigned.  The pain complaints do 
not represent severe limitation of motion.  As noted, the 
medical evidence shows cervical spine motion that is at most 
slightly limited and the veteran's pain complaints of severe 
impairment are intermittent.  This does not rise to a level 
of representing severe overall limitation of motion of the 
cervical spine.  Accordingly, a rating greater than the 
currently assigned 20 percent is not warranted.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5290 
(2001).

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(2001).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for 
degenerative arthritis of the cervical spine.  38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5290 
(2001). 


ORDER

Entitlement to an increased disability rating for 
degenerative arthritis of the cervical spine is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? 
? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

